DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 5/26/22.  Claims 1 and 10 have been amended.  Claims 17 and 18 are newly added.  Claims 9 and 11-15 are cancelled.  Claims 1-8, 10, and 16-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a graphical user interface” and also a “user interface”. It is unclear if Applicant is referring to the same interface, or if the “graphical user interface” and “user interface” are different interfaces. Claim 5 also recites a “user interface” so clarification is required for claim 5 as well. 
Claim 3 recites the limitation "the popularity" in line 2 and “the amount” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "wherein medicines…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “aggregated data” and claim 6 recites “aggregate data.” It is unclear if this is referring to the “aggregated data” in claim 2, or different data.
Claim 10 recites the limitation "the annotated body atlas with patient data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the morphology entries" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 17 to recite “morphology entries” instead of “morphological entries.”
Claims 2, 6-8, 16, and 17 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Objections
Claim 1 is objected to because of the following informalities:  change “wherein learning engine” to “wherein the learning engine” at lines 4-5.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: delete the “and” at the end of line 7 and insert an “and” at the end of line 8.  Appropriate correction is required.
Claims 1 and 16 are objected to because of the following informalities:  change “current patient's demographics” to “the current patient's demographics”.  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  change “a physician” to “the physician”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend claim 17 to recite: “wherein upon entry of the physician's name into the graphical user interface, the plurality of preferences are accessed….”  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Zeiger et al. (US 8,860,717 B1), and further in view of Linberg et al. (US 2001/0039504 A1).
(A) Referring to claim 1, Langan discloses a medical information system comprising (abstract and Fig. 3 of Langan): 
 	one or more processors (para. 17-20 and Fig. 2 of Langan);
a learning engine executing on the one or more processors (para. 24 & 27 and Fig. 3 of Langan; note the analysis engine);
a graphical user interface in communication with the learning engine (para. 5, 18, and 24 of Langan; note the interactive interface and that each terminal includes a GUI), and
non-transitory electronic memory (para. 20 & 21 and Fig. 3 of Langan);
a data warehouse in communication with the learning engine, the data warehouse stored in the non-transitory electronic memory (para. 42 and Fig. 3 of Langan; In step 404, data from steps 406, 408 is for example standardized into a normalized relational database, data-mart or data warehouse), 
wherein the learning engine will generate any of a number of reports relating to a current patient based in response to the current patient's diagnostic data, and current patient's demographics and patient data and demographics of other patients' data in the warehouse, wherein the learning engine generates a report on a patient based in response to a diagnosis, wherein patient trend data is displayed on the user interface (Figures 2-4, para. 3, 20, 21, 27-29, 30, 39 and 35 of Langan; note that database section 204 utilizes a common data element: a patient electronic medical record number ("EMR#") and the standard medical codes (e.g., DRG, CPT, ICD-9 and HCPCS). The common data element is processed by analysis engine 214 to generate reports and analyses requested by management entities 216. Also, analysis engine 214 "de-identifies" specific patient information from any of its aggregated reports or analyses, to protect particular patient information while maintaining demographic and systemic information for aggregated analysis, benchmarking, trending and/or prediction of data from databases 210, 212.  Also, the patient leaves the hospital system and is billed. The negative outcomes are exemplified by block 18, which, for example, includes generating an incident report (step 20), engaging in legal actions (step 22), managing risk (step 24), and administrative actions (step 26).)
Langan does not disclose an interactive 3-D body atlas, the interactive 3-D body atlas displayed using the graphical user interface, wherein the interactive 3-D body atlas is annotatable through user interface and wherein the learning engine generates a report on a patient based in response to a plurality of preferences of a physician attending to the patient and annotations to the interactive 3-D body atlas, the 3-D body atlas comprising one or more images.
Zeiger discloses an interactive 3-D body atlas, the interactive 3-D body atlas displayed using the graphical user interface, wherein the interactive 3-D body atlas is annotatable through user interface and generates a report on a patient based in response to annotations to the interactive 3-D body atlas, the 3-D body atlas comprising one or more images (col. 9, line 65 – col. 10, line 14, col. 19, lines 10-32, col. 21, lines 44-57, Fig. 2, and Fig. 4A of Zeiger;  Each of the clients 110 is configured to receive part or all of the searchable data of the 3D object and display the searchable data to a user of the client 110 for the user to view in a 3D space, search, edit, and annotate and users can also provide additional 3D objects for display near, at, or within the 3D object 402. For example, a physician seeking to educate a patient on a surgical procedure involving a knee injection can use the disclosed system to integrate a 3D needle at an injection position with respect to a knee on a 3D human body. The physician can then send the bookmark for that view to the patient so that the patient can explore, in 3D, the injection procedure on the 3D human body that includes the displayed 3D needle.).
Linberg discloses generates a report on a patient based in response to a plurality of preferences of a physician attending to the patient (para. 183 of Linberg; Page 8100 allows a physician to select their preferences. The physician may also be able to choose how patients receive their home follow-up notifications. The physician can also choose how and how often he or she receives referring physician reports, patient and device tracking reports, and product performance reports.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zeiger and Linberg within Langan.  The motivation for doing so would have been to provide explanations (col. 19, lines 13-18 of Zeiger) and to allow the physician to make choices (para. 183 of Linberg).
(B) Referring to claim 3, Langan discloses wherein the generated report comprises one or more of a measure of the popularity and a measure of efficacy of treatment and a determination of the amount of reimbursement on billing (para. 28 & 29 of Langan).
(C) Referring to claims 7 and 8, Langan and Zeiger do not disclose wherein some of a plurality of preferences of a physician are predetermined by selection by the physician, wherein some of a plurality of preferences of a physician are predetermined by actions taken by the physician.
	Linberg discloses disclose wherein some of a plurality of preferences of a physician are predetermined by selection by the physician, wherein some of a plurality of preferences of a physician are predetermined by actions taken by the physician (para. 183 of Linberg).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Linberg within Langan and Zeiger.  The motivation for doing so would have been to allow the physician to make choices (para. 183 of Linberg).
(D) Referring to claim 10, Langan does not disclose wherein the annotated body atlas with patient data is linked to other aggregated data in database.
	Zeiger discloses wherein the annotated body atlas with patient data is linked to other aggregated data in database (col. 9, line 65 – col. 10, line 14, col. 19, lines 10-12, col. 21, lines 44-57, Fig. 2, and Fig. 4A of Zeiger).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zeiger within Langan.  The motivation for doing so would have been to provide explanations (col. 19, lines 13-18 of Zeiger).
(E) Referring to claim 17, Langan does not disclose wherein upon entry of physician's name into the graphical user interface, the preferences are accessed, wherein when a diagnosis is entered into the graphical user interface, the diagnosis is linked to morphological entries.  
	Zeiger discloses wherein when a diagnosis is entered into the graphical user interface, the diagnosis is linked to morphological entries (col. 11, lines 20-52 and col. 20, line 47 - col. 21, line 13 of Zeiger).  
Linberg discloses wherein upon entry of physician's name into the graphical user interface, the preferences are accessed (para. 134, 135 & 183 of Linberg).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zeiger and Linberg within Langan.  The motivation for doing so would have been to provide explanations (col. 19, lines 13-18 of Zeiger) and to allow the physician to make choices (para. 183 of Linberg).
(F) Referring to claim 18, Langan does not disclose wherein the morphology entries link to the atlas through coordinates on the one or more images.
	Zeiger discloses wherein the morphology entries link to the atlas through coordinates on the one or more images (col. 21, line 59- col. 22, line 38, col. 21, lines 2-13, and col. 11, lines 20-52 of Zeiger).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zeiger within Langan.  The motivation for doing so would have been to provide explanations (col. 19, lines 13-18 of Zeiger).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Zeiger et al. (US 8,860,717 B1), in view of Linberg et al. (US 2001/0039504 A1), and further in view of Channell (US 2009/0271368 A1).
(A) Referring to claim 16, Langan, Zeiger, and Linberg do not disclose wherein the learning engine correlates treatment popularity with current patient's demographics and displays one or more correlated treatments.
	Channell discloses correlating treatment popularity with current patient's demographics and displays one or more correlated treatments (para. 58 of Channell).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Channell within Langan, Zeiger, and Linberg.  The motivation for doing so would have been to direct advertisements (para. 58 of Channell).


Claims 2, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Zeiger et al. (US 8,860,717 B1), in view of Linberg et al. (US 2001/0039504 A1), and further in view of Grigorian (US 2010/0185588 A1).
(A) Referring to claim 2, Langan discloses wherein the data warehouse includes at least one data mart comprising summarized and indexed aggregated data (para. 42 & 25 of Langan).
Langan, Zeiger, and Linberg do not expressly disclose that the data are pre-calculated and pre-joined.
Grigorian discloses pre-calculated and pre-joined data (para. 35, 125, and 134 of Grigorian).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Grigorian within Langan, Zeiger, and Linberg.  The motivation for doing so would have been to improve performance (para. 125 of Grigorian). 
(B) Referring to claim 5, Langan discloses wherein the learning engine will filter requests for aggregated data based on parameters supplied by the user interface (para. 18-21 of Langan).
(C) Referring to claim 6, Langan discloses wherein a user may query medicine treatment statistics based in response to diagnostics and the patient's data and aggregate data in the data warehouse (para. 20 & 41 of Langan).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Zeiger et al. (US 8,860,717 B1), in view of Linberg et al. (US 2001/0039504 A1), in view of Grigorian (US 2010/0185588 A1), and further in view of Curran et al. (US 2012/0253842 A1).
(A) Referring to claim 4, Langan, Zeiger, Linberg, and Grigorian do not disclose wherein medicines are aggregated by their FDB/RxNorm drug name.
	Curran discloses medicines aggregated by their FDB/RxNorm drug name (para. 75 & 78 of Curran).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Curran within Langan, Zeiger, Linberg, and Grigorian. The motivation for doing so would have been to provide better communication through the use of predefined code terminology (para. 75 of Curran).



 Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/26/22.
(1) Applicants submit that in light of the amendments to claim 1 and the addition of new claims 17 and 18, the references above relied upon by the Office fail to render the pending claims obvious.

(A) As per the first argument, see modified 103 rejection above. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686